PER CURIAM.
Petitioner, claimant below in a workers’ compensation proceeding, asks this court to issue a writ of certiorari to review and quash the order of the Judge of Compensation Claims which denied claimant’s request for an independent medical examination with a specialist whose fee would be more than is permitted by rule. See City of Riviera Beach v. Napier, 791 So.2d 1160 (Fla. 1st DCA 2001). Petitioner contends that no qualified examiner in claimant’s geographic area will conduct the examination for the authorized fee. We conclude that petitioner has failed to demonstrate any injury which cannot be remedied on appeal from a final order. See Boyd v. Pheo, Inc., 664 So.2d 294 (Fla. 1st DCA *11121995). Accordingly, the petition for writ of certiorari is denied.
PETITION DENIED.
BOOTH, BARFIELD and PADOVANO, JJ., concur.